[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
In accordance with Plaintiff's Motion dated February CT Page 3373 26, 1992, the Court articulates its order of November 4, 1991, as follows:
1. The parties were divorced by the Hampshire Probate Court in Massachusetts on November 22, 1978.
Pursuant to said judgment the Defendant, Edwin R. Colby, was ordered to pay to the Plaintiff the sum of $125.00 per week as alimony and the Plaintiff's reasonable medical and dental expenses.
3. The Defendant, Edwin R. Colby, filed a motion to modify said alimony dated October 15, 1991 alleging as a change in circumstances that he had recently undergone quadruple by-pass surgery.
4. At the time of the dissolution the Plaintiff, Cathy Colby, was receiving social security disability and the Defendant, Edwin R. Colby, was earning approximately $29,000 per year.
5. At the time of the motion to modify alimony the Plaintiff was receiving social security disability and the Defendant was retired, living on a pension.
6. The Plaintiff had been hospitalized on a few occasions prior to the hearing on the modification.
7. The Massachusetts court order at the time of the dissolution failed to articulate an allocation of medical insurance coverage costs.
8. "Reasonable medical and dental expenses" do not include medical insurance premiums.
9. The parties' best interest would be served if the Defendant paid the cost of medical insurance coverage for the Plaintiff.
10. Therefore, it was ordered that the Defendant pay the cost of medicare and supplemental medical insurance premiums for the Plaintiff and that those sums be credited toward his alimony obligation as ordered on November 22, 1978. CT Page 3374
11. In all other respects, the previous order remains unchanged.
BY THE COURT. SCHEINBLUM, JUDGE